DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/26/2022 has been entered.

Claim Objections
Claim 26 is objected to as being dependent on canceled claim 25. Thus claim 26 has not been examined on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

Claims 23 and 32-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 23 has been amended to require “said powder mixture being consolidated as a sintering body, said sintering body being further formed into the final sputtering target”. There is no support in the Specification that the sintering body is ‘further formed’ that encompasses any process performed upon the sintered body that then forms the so-called ‘final sputtering target’.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 23 and 32-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 has been amended to require “a powder mixture consisting of a Mo alloy containing at least one metal of group 5 of the Periodic Table”, rendering the claim unclear as to whether the ‘consisting of’ language is intended to limit the ‘alloy’ aspect of 
Claim 23 recites the limitation "the final sputtering target”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 23 has been amended to require “said sintering body being further formed into the final sputtering target”, rendering the claim unclear as to whether this ‘final sputtering target’ is intended to be the same as ‘the sputtering target’ in the preamble, or a different sputtering target iteration.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23 and 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over Ham et al (US Patent No. 2,678,272) in view of Lemon et al (US 2006/0042728).
With respect to claims 23 and 32-33, Ham discloses a Mo-alloy usable as an electrode (col. 1, lines 1-14), and therefore fully capable of being used as a sputtering target. Ham further discloses the Mo-alloy comprises mixing a powder mixture of Mo >1, and a Mo content of greater than 80 at% (col. 4, lines 67-76; col. 4, lines 1-13; Example 2). Since Ham teaches the claim requirements of mixing (i.e. uniformly distributing) a powder mixture Nb and Mo that is consolidated by sintering to form a solid solution followed by further forming of extrusion and/or casting, a prima facie case of either anticipation or obviousness has been established that Ham also teaches the resulting Mo-alloy having a property of a standard deviation less than or equal to an average content of Nb x 0.15 (MPEP 2112.01, Section I). In addition one of ordinary skill would expect approximately zero or negligible standard deviation (i.e. variation) after mixing of the Nb and Mo since the natural tendency of particles is to diffuse evenly throughout a system, especially with mixing, and therefore Ham satisfies the equation of the standard deviation  being approximately zero to be less than or equal to 5-9.2 at% x 0.15. Ham further discloses forming the Mo-alloy at elevated temperatures in addition to limiting oxygen to less than 0.005 at% or less than 0.025 at% and adding carbon to eliminate detrimental oxides (col. 1, lines 26-31; col. 2, lines 1-56; col. 3, lines 1-20; Example 2).
However Ham is limited in that while sintering is taught be at 14000-20000 psi (greater than 100 MPa) and at a temperature of 2400-2900oF (~1300-1600oC) 
Lemon teaches a sintered Mo-alloy used as a sputtering target (abstract), wherein the sintered Mo-alloy contains Nb (para 0132). Lemon further teaches that for sintering, Mo powder (along with Nb) is placed in a mold and pressed at a pressure of at least 100 MPa while heated at a temperature of at least 1785-2200oC (para 0022 and 0084-0085), which yields the sintered Mo-alloy (i.e. sputtering target) having a fine grain size and uniform grain size and texture (i.e. grain size distribution) (para 0005-0006, 0008, 0055-0056, and 0081), and a theoretical density (i.e. relative density) of 90% or more (para 0029 and 0121-0122; claim 81).
It would have been obvious to one of ordinary skill in the art to sinter at the temperature and pressure of Lemon for the sintering of Ham to gain the advantage of a sintered Mo-alloy having a fine grain size, uniform grain size, and uniform texture.
In summary, the combination of references Ham and Lemon teaches sintering at temperatures and pressures followed by extrusion of Lemon the Mo-alloy of Ham. Since the combination of references teaches the claim requirements of amounts of Mo, Group 5 (i.e. Nb), oxygen, and carbon in addition to particulars of temperature and pressure of sintering followed by further forming of extrusion, a prima facie case of either anticipation or obviousness is established that the combination of references also teaches the resulting sintered Mo-alloy (i.e. sputtering target) having properties of measuring at least one orientation of 100 or 111 satisfying a grain size distribution of d90/d50 < 5, as evidenced by Applicant’s published Specification at para 0022 teaching that extrusion after sintering results in dominant orientations in the forming direction and 
With respect to claim 34, modified Ham further discloses the Mo-alloy is sintered into a self-supported rod (col. 6, lines 35-75), which is considered to read on a shape of a tube.
Claims 23 and 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Murata (JP No. 2002327264).
With respect to claims 23 and 32-33, Murata discloses a sintered (i.e. consolidated) Mo-alloy as a sputtering target consisting of a composition of either 5-10 at% of V (Table 1, Examples 11-12) or 6-12 at% of Nb (Table 1, Examples 18-19), the balance being of Mo, inevitable impurities, an O content of 300 ppm or less and a C content of 500 ppm or less (resulting in a carbon/oxygen ratio of >1), the sputtering target formed by mixing a powder mixture of Mo and either Nb or V powders and then pressing and sintering (i.e. consolidating) to form a sintering body of the composition (abstract; para 0011, 0013-0014, 0037-0039, and 0046). Since Murata teaches the claim requirements of mixing (i.e. uniformly distributing) a powder mixture Mo and either V or Nb in solution that is then consolidated via pressing and sintering to form a solid solution followed by further forming via hot plastic working (para 0019, 0041, and 0046), a prima facie case of either anticipation or obviousness is established that Murata also teaches the resulting sputtering target of the Mo-alloy has a property of a standard deviation less than or equal to an average content of Nb x 0.15 (MPEP 2112.01, Section I). In addition one of ordinary skill would expect approximately zero or negligible standard deviation (i.e. variation) after mixing of the Mo and either Nb or V since the  being approximately zero to be less than or equal to (5 at% to 12 at%) x 0.15. Murata further discloses the sputtering target has the Nb or V dissolved in Mo (para 0016-0019), and therefore has a forming texture. Murata also discloses forming the sputtering target to have a diffusion phase to suppress (i.e. stop or prohibit) oxidation (para 0029), with the sputtering target thus desirably free of oxides. Murata further discloses the Mo-alloy includes oxygen at 300 ppm (0.03 at%) or less (para 0013), wherein a relative density is preferably 98% or more (abstract; para 0021), such as 99% or more (Table 1, Example 19), or 99-100% (Table 1). Murata also discloses the pressing and sintering to form the sputtering target is by hot isostatic press (HIP) sintering at 120-150 MPa at a temperature of 1300oC (para 0046 and 0056). Since Murata teaches the claim requirements of amounts of Mo, Group 5 (i.e. Nb), oxygen, and carbon in addition to particulars of temperature and pressure of HIP sintering, a prima facie case of either anticipation or obviousness has been established that Murata also teaches the resulting sputtering target of Mo-alloy having properties of measuring at least one orientation of 100 or 111 satisfying a grain size distribution of d90/d50 <.
Claim 34 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Murata (JP No. 2002327264) as applied to claim 23 above, and further in view of Reis et al (US 2006/0172454).
With respect to claim 34, the reference is cited as discussed for claim 23. However Murata is limited in that while the sputtering target is flat or plate-shaped (para 0048), the sputtering target being tubular is not suggested.
Reis teaches a sputtering target comprising Mo-alloy containing 6 wt% (~6.18 at%) Nb, a Mo content of 94 wt% (~93.81 at%), and each of carbon and oxygen being less than 30 ppm (abstract; para 0036; claim 12), resulting in a ratio of carbon/oxygen at 30ppm/30ppm = 1. Reis further teaches the Mo-alloy is usable as a high temperature material for vacuum applications such as sputtering targets (para 0018 and 0030), which are formed by mixing a powder mixture of a Mo alloy powder followed by consolidating via pressing and sintering (para 0050-0055), followed by further forming of extruding (para . Reis further teaches uniformly distributing Mo and Nb prior to sintering and then forming a solid solution of Mo and Nb (para 0025 and 0100), wherein the powder mixture defines the sputtering target (para 0050-0055), and wherein the sputtering target is either shaped as a disk (i.e. plate) or tubular (abstract), with tubular resulting in properties of fine uniform grain size and texture uniform throughout and strain-free (para 0050 and 0063).
It would have been obvious to one of ordinary skill to have the sputtering target of Murata be tubular as taught by Reis to gain the advantages of the sputtering target having a fine uniform grain size and texture uniform throughout and strain-free. It further would have been obvious that since the Reis recognizes the similarities of planar and 

Response to Arguments
Applicant’s Remarks on p. 7-16 filed 1/26/2022 are addressed below.

112 Rejections
Claim 23 has been amended to clarify the powder mixture, measured orientation, and provide antecedent basis; these previous 2nd paragraph rejections are withdrawn.
Claims 25 and 27-28 have been canceled; the previous 4th paragraph rejections are moot.

103 Rejections
On p. 9-10, Applicant argues from the Declaration filed 1/26/2022 that the electrode of Ham is not usable as a sputtering target since size, weight, and costs of sputtering targets differ than electrodes, such as sputter targets having a length of greater than 1 m, whereas Ham teaches the electrode to be 5.93 cm in length and 3.81 cm in diameter, thus Ham is not readable on claim 23.
The Examiner disagrees since these arguments are not commensurate in scope to claim 23, since claim 23 does not require any particular size nor weight for the not been “incorporated herein by reference”, and thus cannot be relied upon to further define limitations of claim 23 which Applicant is implicitly relying upon. Conversely, US Patent No. 5,913,100 (see attached PTO-892) teaches that Mo sputter targets are known and usable with a lengths significantly less than 1 meter, such as 180 mm length and 6 mm width. Also in contrast as discussed above, one of ordinary skill in the art of sputtering from a target understands that a sputtering target commonly has a negative voltage applied thereto, meaning a sputtering target is an electrode, with Ham teaching an electrode having a composition that reads on Applicant’s composition for a sputter target; thus the electrode composition of Ham is usable as a sputter target composition.
On p. 9-11, Applicant argues from the Declaration filed 1/26/2022 that casting and sintering processes are different and result in different microstructures and relative densities, with Ham directed to casting, and thus not applicable to claim 23. 
The Examiner agrees and understands that casting and sintering are different processes, however disagrees that both processes inherently result in different microstructures and relative densities, and as such Ham is not applicable to claim 23.  Ham teaches the claimed powder mixture is consolidated and sintered to form a rod that has Applicant’s composition, with the particular pressure and temperature used for the consolidating and sintering taught at col. 6, lines 62-75 of Ham; Lemon is then relied upon to teach that consolidating and sintering at similar pressure and temperature not specifically exclude using casting, but instead has now been amended to require that ‘after powder consolidation to form the sintered body, the sintered body is further formed into the final sputtering target’ (emphasis added), with the casting or extruding of Ham reading on this ‘further formed’ of claim 23. In addition, no evidence has been provided by Applicant to support that the cast product of Ham would inherently have a much larger grain size than the claimed powder metallurgical product. Thus for the reasons cited above, this argument is not persuasive.
On p. 12-13, Applicant argues from the Declaration filed 1/26/2022 Murata does not teach the limitation ‘an average C/O ratio > 1 for the sputter target’ for claim 23.
The Examiner disagrees since according to MPEP 2123, Section I-II, Murata “may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments” (emphasis added), and that disclosed “examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiment” (emphasis added).  Applicant’s argument that Table 5 is directed to smaller amounts of carbon than oxygen is noted,  however Table 5 is merely a preferred embodiment of Murata. Murata specifically teaches in the Derwent Abstract  of “The oxygen and carbon contents in the sputtering target are below 300 ppm and below 500 ppm, respectively”, and thus specifically teaches to one of ordinary skill in the art that another embodiment (either alternative or nonpreferred) for oxygen and carbon to be respectively 300 and 500 ppm, resulting in the average carbon/oxygen ratio (e.g. C/O ratio) to be 500ppm/300ppm, which is >1. Thus one of ordinary skill in the art would >1 of claim 23 as either an alternative or nonpreferred embodiment.
On p. 13-14, Applicant argues from the Declaration filed 1/26/2022 that the combination of Murata with Reiss does not teach limitations of claim 34 of the group 5 being uniformly distributed in solution, a standard deviation that satisfies <CMx0.15, and an average C/O ratio.
The Examiner disagrees as claim 34 does not require these limitations, thus this argument is not understood.
Applicant’s further remarks on p. 15-16 are directed to the Declaration filed 1/26/2022.

Declaration/Affidavit
Applicant’s arguments provided in #16-28 mirror those addressed above under the 103 Rejections section, and thus #16-28 have also been addressed accordingly.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A BAND whose telephone number is (571)272-9815.  The examiner can normally be reached on Mon-Fri, 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL A BAND/Primary Examiner, Art Unit 1794